Citation Nr: 1742633	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO. 10-42 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder (other than PTSD) to include depression, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

As a preliminary matter, the Veteran's claim of entitlement to service connection for depression, has been re-characterized above. See Clemons v. Shinseki, 23 Vet. App. 1(2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). Such characterization best reflects the evidence of record and the Veteran's claims. The Veteran's claim for entitlement to service connection for PTSD has been decided below and will therefore remain as a separate claim.

The issue of entitlement to service connection for an acquired psychiatric disorder (except PTSD) to include depression, to include as secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV or V.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD which conforms to DSM-V as specifically required for service-connection for PTSD. See 38 C.F.R. §§ 3.304(f), 4.125(a). In a September 2008 statement, the Veteran contended that his PTSD had its onset in 2000. An April 2006 initial psychiatric assessment from the Veteran's private psychiatrist reflects that it was the Veteran's first time seeing a psychiatrist. He was diagnosed with major depression, anxiety disorder, not otherwise specified (NOS), and phobia of storms. In an August 2006 private medical record, the Veteran complained of suicidal ideation, major depression, overwhelming fear of storms, increased anxiety, and flashbacks from the Vietnam War. The Veteran was diagnosed with major depression, anxiety disorder, and PTSD. 

In an October 2008 statement, the Veteran reported a PTSD stressor of recovering a military helicopter that was shot down in May 1969 and witnessing a military helicopter crash into an airplane, which left no survivors in August 1969. In another October 2008 statement, the Veteran reported dreams of rounding up Vietcong and locking them in a basement. He also reported dreaming of killing Vietcong on guard duty. 

The Veteran was afforded an initial VA Compensation and Pension (C&P) evaluation for PTSD examination in December 2008. The Veteran reported his dreams of killing Vietcong as detailed above, and stated that thunder reminded him of B-52 bombers and lightning reminded him of the flares and related his fear of storms to some of his experiences in Vietnam. He also reported exposure to rockets, mortars, recovering damaged helicopters, and being shot at. The examiner noted that in other treatment notes the Veteran denied any connection of his fear of storms to his experience in Vietnam and stated that it was unclear whether the Veteran's fear of storms was related to his Vietnam experience. The Veteran first reported depressive symptoms that started in 2011 after his job became stressful. The Veteran was diagnosed with major depressive order and specific phobia. The examiner indicated that it was unclear what triggered the Veteran's symptoms, but stated they seemed to have started around 2001. The examiner noted that the Veteran presented with some symptoms of PTSD but did not meet the full criteria for PTSD under DSM-IV.

A December 2009 VA medical record reflects that the Veteran was "very angry" with the December 2008 VA examiner for reportedly denying his PTSD claim. The Veteran reported concern about possible PTSD symptoms and stated that he had nightmares about shooting a Vietcong, despite never having actually been in combat shooting people. The Veteran stated that he saw a helicopter hitting a C130 plane and was distressed with it. The psychologist stated that a review of the December 2008 VA examination report and close questioning of the Veteran made it appear unlikely that PTSD was an accurate diagnosis. The psychologist also noted that the Veteran appeared to be concerned about C&P evaluation diagnosis and the appeal process. A provisional diagnosis of pain disorder, depression NOS, history of specific phobia, history of panic disorder with agoraphobia and rule out PTSD was made.

A January 2010 VA psychiatry consultation record indicates that the Veteran was referred from neurology due to concerns about somatization and conversion-type symptoms. A VA psychological evaluation was performed in March 2010. The physician indicated that a clinical interview and psychological inventories did not suggest a diagnosis of PTSD and noted that there were inconsistencies uncovered in the interview and objective instruments, which created curiosity about the Veteran's response style. The physician indicated that diagnoses of anxiety NOS and depression NOS was more appropriate for the Veteran.

An October 2010 private medical record indicates that the Veteran had been suffering from symptoms of depression related to PTSD and was having nightmares about specific combat situations in Vietnam. The Veteran had intrusive memories of the affair his wife had over 30 years ago and the psychologist stated that this contributed to high levels of anxiety and depression. The Veteran was diagnosed with PTSD.

The Veteran was afforded another VA examination for PTSD in September 2015. The VA examiner, a clinical psychologist, found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-V criteria based on his evaluation. He stated that the Veteran's symptoms do not meet the diagnostic criteria but had other mental disorder diagnoses; major depressive disorder and specific phobia. The examiner reviewed the Veteran's claims file and thoroughly detailed the Veteran's post-military mental health treatment, military psychological history, and stressors in his examination report. The examiner indicated that the stressor, repairing helicopters that were shot down, getting fired at by the Vietcong, and a friend of his who was killed when two helicopters collided, met Criterion A (adequate to support the diagnosis of PTSD) and was related to the Veteran's fear of hostile military or terrorist activity. The Veteran reported that he had thoughts and dreams related to his time in Vietnam but did not report them as necessarily intrusive. The Veteran was a self-proclaimed "big Vietnam freak" and stated that he regularly reminded himself of Vietnam experiences by looking up information about Vietnam on his computer and that he could not get enough of it. 

The examiner indicated that while the Veteran's Vietnam experiences appear to satisfy Criterion A of the DSM-V PTSD criteria for exposure to a traumatic stressor, the Veteran does not report significant hyperarousal, avoidance or negative cognitions/mood symptoms and therefore does not meet full DSM-V criteria for PTSD. He added that the Veteran appears to meet criteria for diagnosis of major depressive order and specific phobia. Further, the examiner opined that it is less likely than not that there is a direct nexus between his current psychiatric diagnoses and military service. 

While the Veteran was diagnosed by his private psychiatrist in August 2006 and a private psychologist in October 2010, VA medical professionals including clinical psychologists have consistently ruled out a diagnosis of PTSD including in C&P PTSD examinations in December 2008 and September 2015. The Board accords more probative value to the clinical findings by VA medical professionals as there is no indication that the Veteran's private psychiatrist and psychologist have analyzed the Veteran's psychiatric symptoms under DSM-V (or even DSM-IV) criteria as specifically required for service-connection for PTSD. See 38 C.F.R. §§ 3.304(f), 4.125(a). Moreover, the VA medical professionals, in their determination that the Veteran does not meet full diagnostic DSM-IV criteria (December 2008 VA examination) or DSM-V criteria (September 2015 VA examination) for PTSD, have considered the Veteran's mental health history including the private medical records suggesting the Veteran had symptoms and/or diagnoses of PTSD. A July 2016 VA medical record also reflects that a PTSD screen performed was negative.

VA medical professionals have addressed the Veteran's historical recollection. For example, during the December 2008 VA examination, the Veteran stated that thunder reminded him of B-52 bombers and lightning remind him of the flares and related his fear of storms to some of his experiences to Vietnam and the examiner noted that in other treatment records the Veteran denied any connection of his fear of storms to his experience in Vietnam. A VA psychologist in December 2009 noted that the Veteran was "very angry" with the December 2008 examiner for denying his PTSD claim and appeared to be concerned about C&P evaluation diagnosis and the appeal process. In January 2010 following a VA psychiatry consultation, the physician indicated that there were inconsistencies uncovered in the interview and objective instruments which created curiosity about the Veteran's response style. Based on the above, the Board finds the Veteran's diagnoses from his private psychiatrist and psychologist of PTSD have little probative value. Regardless, their diagnoses of PTSD are outweighed by the VA examiners' opinions.

In a November 2009 notice of disagreement (NOD) the Veteran asserted that VA admits that he had some symptoms of PTSD and questioned whether depression was part of PTSD and whether it worsens as PTSD developed. He also indicated that he continued to have bad dreams about Vietnam and continued to seek treatment for depression and PTSD. As mentioned above, service connection for PTSD requires a diagnosis under DSM-V, See id. The VA medical professionals have attributed the Veteran's symptoms to other acquired psychiatric disorders which are addressed in the remand section below.

As there is no medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), the preponderance of the evidence is against the claim of service connection for PTSD, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (except PTSD) to include depression, to include as secondary to service-connected diabetes mellitus, type II.

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310 (a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.

The Veteran was afforded a VA examination in September 2015. The VA examiner opined that it was less likely than not (less than 50 percent probability) that there is a direct nexus between the Veteran's current psychiatric diagnosis and his military service. The examiner provided the rationale that the Veteran does not currently meet the DSM-V criteria for PTSD but has a history of depression and a severe phobia of storms but there is no apparent nexus between his psychiatric conditions and service in Vietnam as the onset of his conditions did not occur until sometime after and appears related to ongoing live stressors over the years since his time in the Army.

In a May 2011 statement, the Veteran contended that his service-connected diabetes mellitus, type II, has been "a major problem for depression." An addendum opinion was provided on secondary service connection. The VA examiner opined that the Veteran's psychiatric disorder (other than PTSD) is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected diabetes mellitus, type II. The examiner provided the rationale that upon a review of medical literature, cells become resistant to the action of insulin and the pancreas is unable to make enough insulin to overcome the resistance. Instead of moving into cells where it is needed for energy, sugar builds up in the bloodstream. Further, it is uncertain why that happens however it is believed that genetic and environmental factors play a role in the development of type II diabetes. Being overweight is strongly linked to the development of type II diabetes, but not everyone with type II diabetes is overweight. 

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate. Barr, 21 Vet. App. 303. In review of the addendum VA opinion provided in September 2015, the Board finds the opinion to be inadequate for adjudication purposes. While the examiner discussed secondary causation, she did not provide an opinion as to aggravation of the Veteran's acquired psychiatric disorder by the service-connected diabetes mellitus, type II. The Court of Appeals for Veterans Claims (Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b). El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). An opinion on whether the Veteran's acquired psychiatric disorder (depression) was aggravated by his service-connected diabetes mellitus, type II, is necessary; therefore a remand is in order.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who performed the psychological evaluation and provided the September 10, 2015 VA medical opinion on direct service-connection for an acquired psychiatric disorder (clinical psychologist with initials TGW), or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion. If the examiner finds that an examination is necessary, then schedule an examination. If an examination is scheduled, any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record the examiner should identify any acquired psychiatric disorder(s) present.

The examiner is to review the entire record, examine the Veteran, if determined necessary. The examiner is informed that the Veteran is service-connected for diabetes mellitus, type II.

The examiner is asked to answer the following question: 

Whether any diagnosed acquired psychiatric disorder (other than PTSD) is at least as likely as not (50 percent or greater likelihood) proximately due to or, alternatively, aggravated (permanently worsened beyond the natural progression) by the service-connected diabetes mellitus, type II?

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


